Innovative Designs, Inc.

 

 

 

Agreement

 

This Agreement is by and between Hilary Ackermann, an individual whose address
is 80 Pierrepont St., Brooklyn, NY 11201 (hereafter “Lender”); and Innovative
Designs, Inc., a Delaware corporation with principal offices at 124 Cherry St.,
Pittsburgh, PA 15223, (hereinafter “Borrower).

 

Lender and Borrower agree as follows:

 

1.Lender agrees to lend Borrower the sum of $25,000 United States Dollars
(“USD”).

 

2.Borrower agrees to repay the principal sum of $25,000 USD on or before January
31, 2013.

 

3.The term of this loan is 6 months.

 

4.This loan shall bear interest of $2,500 USD. Additionally, in consideration of
the aforementioned loan, borrower will grant lender 5,000 shares of restricted
shares of IVDN (144-IVDN stock). Both interest and share grant are to be paid on
or before January 31, 2013.

 

5.Lender shall have the option of converting all or part of the principal sum of
$25,000 USD into restricted shares of IVDN at a price of $.40 per share.

 

6.The Current Bid for IVDN is $.25 and the Current Offer is $.51 (as of 7/10/12)

 

7.This agreement shall constitute the sole understanding and Agreement of the
parties as to its terms, and no modification hereof shall be given force or
effect unless signed in advance by both Borrower and Lender.

 

8.This Agreement may be executed in counterpart originals, which in the
aggregate shall form one executed original of the Agreement, and a facsimile
transmission shall be deemed to have the same legal force and effect of the
original executed document.

 

9.This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania.

 

10.The principal amount of $25,000 USD, or the 144—IVDN shares if requested by
Lender, must be received by Lender no later than 1 (one) week after Due Date, or
the Loan will be considered to be in default.

 

 

 



WITH INTENT TO BE LEGALLY BOUND HEREBY, THE PARTIES AFFIX THEIR SIGNATURES
HEREUNDER:

 

 

 

For BORROWER:       Date: 7/12/12 Innovative Designs, Inc.       Joseph
Riccelli, CEO       /s/ Joseph Riccelli, CEO     For LENDER:       Date: 7/15/12
Hilary Ackermann       /s/ Hilary Ackermann

 

 

